                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    LP ACQUISITIONS, LLC, ET AL.,                        CASE NO. 20-cv-00215-YGR
                                   6                    Plaintiffs,
                                                                                             ORDER GRANTING MOTION TO REMAND;
                                   7              vs.                                        DISMISSING FEDERAL CLAIM
                                   8    SHANE ARTERS, ET AL.,                                Re: Dkt. No. 15
                                   9                    Defendants.

                                  10          On February 3, 2020, plaintiffs Lamb Partners, LLC and LP Acquisitions, LLC filed a
                                  11   motion to remand this case back to the California Superior Court, County of San Mateo. (Dkt. No.
                                  12   15.) Defendants Shane Arters and Dragoon Realty & Development, LLC filed an opposition
Northern District of California
 United States District Court




                                  13   thereto, after which plaintiffs filed a reply brief. (Dkt. Nos. 18, 20.)1
                                  14          Having carefully considered the briefing submitted in this matter, and in the interest of
                                  15   justice, the Court hereby GRANTS plaintiffs’ request to dismiss WITH PREJUDICE their claim for
                                  16   violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, et seq. There being no federal
                                  17   claim, the Court declines to exercise supplemental jurisdiction over plaintiff’s remaining state law
                                  18   claims. As such, the Court GRANTS plaintiffs’ motion to remand the remaining claims to the
                                  19   California Superior Court, County of San Mateo. Further, because defendants had an objectively
                                  20   reasonable basis for seeking removal, the Court DENIES plaintiffs’ request for attorneys’ fees. The
                                  21   Clerk of Court is directed to remand the case and close the file.
                                  22          This Order terminates Docket Number 15.
                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: March 9, 2020
                                                                                                  YVONNE GONZALEZ ROGERS
                                  26                                                         UNITED STATES DISTRICT COURT JUDGE
                                  27
                                              1
                                  28             Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court
                                       finds the motion is appropriate for decision without oral argument.
